Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-34 are rejected under 35 U.S.C. 102 as being anticipated by Chung et al. (US 2020/0329399 hereafter Chung). 

For claims 1, 16,  Chung discloses a base station (e.g. 1103 Figure 11)  and an UE (e.g. UE 1100 Figure 11, 100 Figure 1) comprising a processor (120 Figure 1); a memory coupled with the processor (130 Figure 1); and instructions stored in the memory (140 Figure 1) and executable by the processor to cause the apparatus to ([0043] via software): UE attempt to receive ([0211] connection reconfiguration due to SCG measurement report), from a first base station (SN Figure 11), data via a first communication link (primary path 531 Figure 5 to SCG [0100]); generate a radio link control (RLC) status report (measurement report 1116 Figure 11 via 972a RLC Figure 9B) indicating a status of the data at the apparatus (e.g. SCG measurement [0211]); and transmit, to a second base station (MN Figure 11), the RLC status report via a second communication link (LTE link [0211] after attachment to MN 1114 Figure 11). 

For claims 10 and 25, Chung discloses receiving from an UE, a radio status report (1116 Figure 11), wherein the RLC status report (e.g. SCG measurement [0211]) indicates a status of data transmitted by a base station (SN Figure 11 SCG) to the UE via a first communication link (primary path 531 Figure 5 to SCG [0100]), and the RLC status report is received via a second communication link (LTE link [0211] after attachment to MN 1114 Figure 11); forward, to the base station ([0212] SgNB of SN 1104 Figure 11), the RLC status report via a backhaul link (1118 Figure 11 [0093] directly between base stations). 

For claims 2, 17, Chung discloses attempt to receive the data via the first communication link (5G network Figure 2A) in a first frequency band (band from 6 GHz to 60 GHz [0063]); and transmit the RLC status report via the second communication link (Figure 2A legacy network) in a second frequency band (6 GHz or less [0063]).

 For claims 3, 18, Chung discloses wherein the first frequency band is higher than the second frequency band (greater vs less than 6 GHz [0063]).

For claims 4, 19, Chung discloses wherein the first frequency band is above 24 GHz ([0224] FR2), and the second frequency band is below 6 GHz ([0094] e.g. LTE).

For claims 5, 20, 12, 27, Chung discloses wherein the first base station (e.g. 520b Figure 5A) is configured as a secondary cell group (SCG) ([0095] SCG 520b as primary path)  and the second base station (520a Figure 5A) is configured as a master cell group (MCG) ([0095] MCG 520a as secondary path).

For claims 6, 21, 14, 29, Chung discloses wherein the data includes packets (e.g. 911 Figure 9C), and the RLC status report (902 Figure 9C RLC retransmissions [0100]) identifies one or more of the packets that are not successfully received (SCG RLC failure [0100]).

For claims 7, 22, 15, 30, Chung discloses wherein the data includes packet segments (e.g. RLC SDUs 922, 924, 926 [0201]), and the RLC status report identifies one or more of the packet segments that are not successfully received by the apparatus ([0187] RLC status report function as retransmission request for lost RLC SDUs).

For claims 8, 23, 26, 11, Chung discloses transmitting the RLC status report on a logical channel (e.g. thru MAC 973 [0188]) via the second communication link ([0205] reflecting RLC PDU 990a NR PDCP to LTE RLC PDU 990b under dual connectivity). 

For claims 9, 24, 13, 28, 32, 34, Chung discloses wherein the first communication link (primary path 531 Figure 5B) is a new radio (NR) link (e.g. NR RLC 543 Figure 5B) and the second communication link (secondary path 532 Figure 5B) is a long-term evolution (LTE) link (e.g. LTE RLC 542 Figure 5B).
For claims 31, 33 Chung discloses after the RLC status report is transmitted, attempt to receive the one or more of the packet segments via a retransmission of the one or more of the packet segments from the base station ([0187] request retransmission of the lost RLC PDUs). 

Response to Arguments
Applicant prefaced the substance of the Remarks on page 8, by arguing that “neither Chung or Nuggehalli address the problem of shorter uplink range”.
In reply, the argument appears to be moot because it does not address what is claimed. However, both Chung and Nuggehalli are in the field of dual connectivity with LTE and NR, and NR by operating at higher frequencies inherently has lower range. Chung by performing reconfiguration can take advantage of using both LTE and NR concurrently. 
As for the remainder of the arguments, the references were reconsidered and claims remapped (with MN and SN swapped) and appears to still read on the unamended claims. 
Examiner suggest incorporating 310 Figure 3 (Specification) which appears to be the crux of the Invention. An interview may expedite prosecution.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415